DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In view of the proposed amendments of the second after final response filed 11/03/2021, the previous rejection to claim(s) 1, 3, 9, 11, 23-24, and 26 under 35 U.S.C. 103 is/are withdrawn. 

Allowable Subject Matter
Claims 1, 3, 9, 11, 23-24, and 26 renumbered to 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendments, i.e., “wherein the selecting the transmission starting position of each retransmission redundancy version from the circular buffer according to the information bit length, the coding rate, and the version number of each retransmission redundancy version comprises: 
determining a transmission starting position Si of an ith retransmission redundancy version by using the following formula: 
                         
                            
                                
                                    S
                                
                                
                                    i
                                
                            
                            =
                            
                                
                                    K
                                
                                
                                    
                                        
                                            R
                                        
                                        
                                            0
                                        
                                    
                                
                            
                            ×
                            R
                            
                                
                                    V
                                
                                
                                    i
                                
                            
                            +
                            o
                            f
                            f
                            s
                            e
                            t
                        
                     ;
or,
determining the transmission starting position Si of an ith retransmission redundancy version by using the following formula: 
                        
                            
                                
                                    S
                                
                                
                                    i
                                
                            
                            =
                            ∝
                            (
                            
                                
                                    K
                                
                                
                                    
                                        
                                            R
                                        
                                        
                                            0
                                        
                                    
                                
                            
                            ×
                            R
                            
                                
                                    V
                                
                                
                                    i
                                
                            
                            +
                            o
                            f
                            f
                            s
                            e
                            t
                            )
                        
                     ;
or,
determining the transmission starting position Si of an ith retransmission redundancy version by using the following formula: 
                        
                            
                                
                                    S
                                
                                
                                    i
                                
                            
                            =
                            ∝
                            ×
                            
                                
                                    K
                                
                                
                                    
                                        
                                            R
                                        
                                        
                                            0
                                        
                                    
                                
                            
                            ×
                            R
                            
                                
                                    V
                                
                                
                                    i
                                
                            
                            +
                            o
                            f
                            f
                            s
                            e
                            t
                        
                     ;
wherein K is the information bit length, Ro is the initial transmission code rate, RVi is a version number of the ith retransmission redundancy version, RVi = i, i is an integer between 0 and M, M is a preset maximum quantity of retransmissions, offset is an offset value, and ∝ is a scale value” (claims 1, 23, and 24) filed 11/03/2021, in conjunction with other limitations recited in the claims have overcome the previous 103 rejection. 
An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended. The closest prior(s) art found, which was/were previously cited, is/are as follows:
Nimbalker et al. (US 2019/0013901 A1), which is directed to Rate matching using low-density parity-check codes; and teaches a low-density parity check (LDPC) based incremental redundancy (IR) system with potential benefits in taking into account LDPC code structure into the hybrid automatic repeat request (HARQ) design. A transmitter encodes code block segments using the LDPC coding scheme and selects bits for transmission by generating a code word and providing it to a circular buffer. The circular buffer can shorten the code word into different portions of bits. The different portions of bits can be selected for transmission and retransmission. For example, a first portion of bits is transmitted as a first redundancy version (RV0) which indicates a starting point in the circular buffer. Based on the starting point and a desired rate, encoded bits can be selected from the circular buffer for the first transmission. If the first transmission fails because a receiver fails to receive the first transmission, a second portion of bits is transmitted as a second redundancy version (RV1) which indicates another starting point in the circular buffer. If the second transmission is successfully received at the receiver, the receiver can read the transmission contiguously from the starting point and when an                         
                            
                                
                                    k
                                
                                
                                    0
                                
                            
                            =
                            (
                            z
                            *
                            
                                
                                    
                                        
                                            
                                                
                                                    N
                                                
                                                
                                                    c
                                                    b
                                                
                                            
                                        
                                        
                                            
                                                
                                                    N
                                                
                                                
                                                    R
                                                    V
                                                
                                            
                                            *
                                            z
                                        
                                    
                                
                            
                            *
                            
                                
                                    r
                                    v
                                
                                
                                    i
                                    d
                                    x
                                
                            
                        
                     , where NRV is a number of redundancy versions supported, rvidx is a redundancy version 0, 1, 2, or 3, z is a shift size value, Ncb is an amount of soft buffer available per code block which is calculated based on LDPC coding scheme, i.e., 1/3 code rate. The LDPC code has a codeword length, information block, shift size, and code rate. The information block is defined as k=z                        
                            ∙
                        
                    kb, where kb is a number of information bits. ([0021], [0023]-[0024], [0034]-[0035], [0049]-[0050], [0052]-[0055]);
CATT (R1-1710045), which is directed to IR-HARQ scheme for NR LDPC codes; and teaches an IR-HARQ scheme for LDPC codes. For example, for each redundancy version 0, 1, 2, or, 3, a starting bit location Si is assigned on a circular buffer based on the equation                        
                            
                                
                                     
                                     
                                    S
                                
                                
                                    i
                                
                            
                            =
                            
                                
                                    L
                                
                                
                                    4
                                
                            
                            ×
                            R
                            
                                
                                    V
                                
                                
                                    i
                                
                            
                            +
                            
                                
                                    L
                                
                                
                                    p
                                    u
                                    n
                                
                            
                        
                    ; where L is the codeword length and Lpun is the length of puncture bits. The different starting positions for each retransmission include different effective code rate after combination. (section 2.2); and 
Kim et al. (US 2017/0373809 A1), which is directed to Method of processing data block in wireless communication system and apparatus therefor; and teaches for a turbo encoder of code rate 1/5, a redundancy version starting position can be determined by                         
                            
                                
                                    k
                                
                                
                                    0
                                
                            
                            =
                            
                                
                                    R
                                
                                
                                    s
                                    u
                                    b
                                    b
                                    l
                                    o
                                    c
                                    k
                                
                                
                                    T
                                    C
                                
                            
                            ∙
                            (
                            2
                            ∙
                            [
                            
                                
                                    
                                        
                                            N
                                        
                                        
                                            c
                                            b
                                        
                                    
                                
                                
                                    8
                                    
                                        
                                            R
                                        
                                        
                                            s
                                            u
                                            b
                                            b
                                            l
                                            o
                                            c
                                            k
                                        
                                        
                                            T
                                            C
                                        
                                    
                                
                            
                            ]
                            ∙
                            
                                
                                    r
                                    v
                                
                                
                                    i
                                    d
                                    x
                                
                            
                            +
                            4
                        
                    ; where Ncb is a size of a code block, rvidx has a value of 0, 1, 2, or 3, and Rsubblock is a number of rows of a sub-block interleaver. ([0018]-[0019]); and 
Jeong et al. (US 2018/0278370 A1), which is directed to Apparatus and method of transmission using harq in communication or broadcasting system; and teaches to determine a transmission start bit based on equation                         
                            
                                
                                    k
                                
                                
                                    0
                                
                            
                            =
                            
                                
                                    a
                                    +
                                    
                                        
                                            
                                                
                                                    N
                                                
                                                
                                                    c
                                                    b
                                                
                                            
                                        
                                        
                                            m
                                        
                                    
                                    ×
                                    r
                                    
                                        
                                            v
                                        
                                        
                                            i
                                            d
                                            x
                                        
                                    
                                
                            
                            m
                            o
                            d
                             
                            
                                
                                    N
                                
                                
                                    c
                                    b
                                
                            
                        
                     or                         
                            
                                
                                    k
                                
                                
                                    0
                                
                            
                            =
                            
                                
                                    a
                                    +
                                    
                                        
                                            α
                                             
                                        
                                        
                                            R
                                        
                                    
                                    ×
                                    r
                                    
                                        
                                            v
                                        
                                        
                                            i
                                            d
                                            x
                                        
                                    
                                
                            
                             
                            m
                            o
                            d
                             
                            
                                
                                    N
                                
                                
                                    c
                                    b
                                
                            
                        
                    ; where m is a value related to initial transmission code rate, rvidx is a redundancy version with values 0, 1, 2, or, 3, Ncb is a number/length of codeword bits, αR is                         
                            
                                
                                    k
                                
                                
                                    R
                                
                            
                        
                    , where R is the initial transmission code rate, k is the o with rvidx=0, and may be equal to Z (a size of the sub-matrix of the parity check matrix of the LDPC code), a multiple of Z, or zero. ([0141], [0153], [0177]-[0178], [0184]-[0185], [0190]). 

Neither Nimbalker nor CATT, Kim, or Jeong, taken alone or in any reasonable combination, teach the claims as amended, i.e., “wherein the selecting the transmission starting position of each retransmission redundancy version from the circular buffer according to the information bit length, the coding rate, and the version number of each retransmission redundancy version comprises: 
determining a transmission starting position Si of an ith retransmission redundancy version by using the following formula: 
                         
                            
                                
                                    S
                                
                                
                                    i
                                
                            
                            =
                            
                                
                                    K
                                
                                
                                    
                                        
                                            R
                                        
                                        
                                            0
                                        
                                    
                                
                            
                            ×
                            R
                            
                                
                                    V
                                
                                
                                    i
                                
                            
                            +
                            o
                            f
                            f
                            s
                            e
                            t
                        
                     ;
or,
determining the transmission starting position Si of an ith retransmission redundancy version by using the following formula: 
                        
                            
                                
                                    S
                                
                                
                                    i
                                
                            
                            =
                            ∝
                            (
                            
                                
                                    K
                                
                                
                                    
                                        
                                            R
                                        
                                        
                                            0
                                        
                                    
                                
                            
                            ×
                            R
                            
                                
                                    V
                                
                                
                                    i
                                
                            
                            +
                            o
                            f
                            f
                            s
                            e
                            t
                            )
                        
                     ;
or,
determining the transmission starting position Si of an ith retransmission redundancy version by using the following formula: 
                        
                            
                                
                                    S
                                
                                
                                    i
                                
                            
                            =
                            ∝
                            ×
                            
                                
                                    K
                                
                                
                                    
                                        
                                            R
                                        
                                        
                                            0
                                        
                                    
                                
                            
                            ×
                            R
                            
                                
                                    V
                                
                                
                                    i
                                
                            
                            +
                            o
                            f
                            f
                            s
                            e
                            t
                        
                     ;
wherein K is the information bit length, Ro is the initial transmission code rate, RVi is a version number of the ith retransmission redundancy version, RVi = i, i is an integer between 0 and M, M is a preset maximum quantity of retransmissions, offset is an offset value, and ∝ is a scale value” (claims 1, 23, and 24), in conjunction with other limitations recited in the claims.
1, 3, 9, 11, 23-24, and 26 renumbered to 1-7 are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.H.N./Examiner, Art Unit 2478                                                                                                                                                                                                        

/JOSEPH E AVELLINO/Supervisory Patent Examiner, Art Unit 2478